Title: Thursday September 1st. 1785.
From: Adams, John Quincy
To: 


       Went and sat with Mr. de Chaumont a couple of hours, and afterwards accompanied him, and Mr. Toscan &c to Concert hall; to see Mr. Turner’s scholars dance. Once every fortnight, there is such a forenoon ball, from 1. o’clock to three. There were a number of minuets and country dances performed pretty well: and all the beauties of Boston seem’d to be assembled there in one bright constellation. At about 2 ½, we retired, and waited upon Mr. Cushing the L. Govr. to dinner. There was not a large Company: perhaps a dozen or 14 persons. After dinner we went to pay a visit to Mr. Swan but we met him in the Street going for his Lady. We accompanied him, and sat an hour at Mr. Deneufville’s. I do not admire to see this man’s wife go into the best Company in this City: I think the people here, should have a Sense of their own Dignity; and not suffer their hospitality to overcome their delicacy. In Holland no Gentleman or Lady would have kept Company with this woman: and I think it would be better if it was so here.
       